Citation Nr: 1117444	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and R.V.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to August 1964 while participating in active duty for training (ACDUTRA) and other periods of service during ACDUTRA and inactive duty for training (INACDUTRA) from August 1964 through February 1970 while in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran appeared before the undersigned Veterans Law Judge at a hearing in Albuquerque in December 2008 to present testimony on the issues on appeal.  The hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's low back disability did not manifest during his military service is not causally related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).
	
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sough, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the duty to notify was satisfied by notice letter sent to the Veteran in May 2006.  This letter informed him of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  The May 2006 letter also provided the Veteran with notice pursuant to Dingess.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing a VA examination.  Consequently, the duty to notify and assist has been satisfied, as to those claims now being finally decided on appeal.  

Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2010).

The Veteran is seeking entitlement to service connection for a low back disability.  The Veteran testified at the December 2008 hearing that he injured his lower back in approximately 1968 during ACDUTRA while changing a tank tread.  The Veteran's military personnel records indicate he had ACDUTRA in June 1968 and May 1969.

The Veteran's in-service treatment records are absent of any complaint or treatment for a back injury during active duty or ACDUTRA.  In addition, the Veteran's July 1964 separation (from active duty) examination is also absent of any symptoms of, or residuals resulting from, a low back injury.

Based upon the Veteran's post-service treatment records, the Board acknowledges the Veteran has an extensive history of back treatment (including surgeries, therapy, and x-rays), symptomatology, and a diagnosis of a low back disability.  However, the VA and private treatment records are absent of an opinion clearly linking the Veteran's low back disability to his military service.

According to a March 1991 private treatment record from Carondelet St. Mary's, the Veteran stated he first injured his back in 1985 and was out of work for several months.  The was able to return with conservative care until 1987 when his low back problems started again requiring treatment from a chiropractor.  The Veteran stated he was able to do limited activities and modified his work activities until April 1990 when he was injured picking up a chain link fence and developed severe pain.  The records further indicate the Veteran has a long history of treatment and surgeries since the April 1990 injury.  

In November 1991, a letter to Dr. P. Diefenbach, a medical claims examiner, noted the Veteran "suffered a low-back strain from a lifting incident" in January 1991. 

According to a March 1993 Independent Medical Evaluation, Dr. L. S. Anderson reported the Veteran expressed pain in his left leg, headaches, and that his legs will give out on him since sustaining an injury while lifting a steel beam in January 1991. 

A VA treatment record dated December 2008 reported the Veteran's "back show[ed] degenerative changes in the bones of the lumbar spine, it is possible this [injury during service] caused his chronic low back pain."  The Board notes that among the extensive post-service treatment records within the Veteran's claims file dated prior to March 2010, this is the only instance the Veteran reported the claimed in-service back injury and the only opinion of record reporting the possibility of an etiological link between his disability and service. 

In August 2009, the Board remanded this matter for further development to determined whether the Veteran's low back condition is related to the his active service, first manifested during a period of ACDUTRA, was permanently aggravated by a period ACDUTRA, or resulted from an injury during a period of INACDUTRA. 

The Veteran underwent a VA examination in March 2010.  The Veteran reported a history of low back pain that started during service and his past employment.  His symptoms included fatigue, decreased motion, stiffness, weakness, spasms and pain.  The Veteran described his pain as burning in the lower back down the right, lateral side to the foot.  Upon physical examination, the Veteran was diagnosed with degenerative disc and joint disease of the lumbar spine with limitation of motion and left radiculopathy.  Based on the Veteran's personal history, a review of the claims file, and the physical examination, the VA examiner determined, "[t]he preponderance of the materials in the [claims file] indicate that the [V]eteran gives a history of an on the job injury in the reports from 1990.  He reports that he had a back injury while on active duty but there is no documentation.  It would be mere speculation to assume that the back injury occurred on active duty without supporting documentation of active duty injury or severe back problems prior to the 1985 history and 1990 incident documented on the private medical records."  

After consideration of all the evidence, the Board must deny the Veteran's claim. Although the Board acknowledges the Veteran's diagnosed low back disability, as there is no objective evidence it is etiologically linked to service or the Veteran's claimed in-service injury.  The March 2010 VA examiner was unable to render a positive nexus opinion without resorting to mere speculation given the Veteran's medical history.

When an examiner who is asked to render an etiology opinion determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, Vet. App. 23 Vet. App. 382, 388- 91 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 8.

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9.  "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  Id. at 10.

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, the VA examiner.  The VA examiner conducted a thorough examination of the Veteran, and reviewed the Veteran's lay statements and the medical evidence regarding the low back disability.  The Board finds that there is no other outstanding evidence that would shine additional light on the claim.

The Board is not permitted to rely on a speculative nexus opinion to grant benefits. See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation).  Because the evidence does not support a nexus between the Veteran's current low back disability and any injury he may have incurred during service, the Board is unable to grant the claim.

The Board acknowledges that the Veteran contends that he initially experienced a low back disability during service and since separation.  The Board also acknowledges his claim that he experienced an injury during service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  

However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay person, the Veteran does not have the necessary medical training and/or expertise to make a diagnosis or determine the cause of his condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for a low back disability is denied.





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


